Citation Nr: 0736702	
Decision Date: 11/21/07    Archive Date: 12/06/07

DOCKET NO.  97-24 224	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Whether new and material evidence has been received 
sufficient to reopen a claim of entitlement to service 
connection for a foot and ankle disability characterized as 
pes planus.

2.  Whether new and material evidence has been received 
sufficient to reopen a claim of entitlement to service 
connection for a bilateral knee disability characterized as 
chondromalacia.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The veteran served on active military duty from January 2, 
1974, to February 26, 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from several rating actions of the 
Department of Veterans Affairs (VA).  First, by a March 1996 
rating action, the VA Regional Office (RO) in New York, New 
York determined that new and material evidence sufficient to 
reopen the previously denied claim for service connection for 
a foot and ankle disability, characterized as pes planus, had 
not been received.  Subsequently, by a July 1997 rating 
action, the RO in St. Petersburg, Florida determined that new 
and material evidence sufficient to reopen the previously 
denied claim for service connection for a bilateral knee 
disability, characterized as chondromalacia, had not been 
received.  Thereafter, by a March 1998 rating action, the St. 
Petersburg RO denied the issues of entitlement to service 
connection for hypertension, tinnitus, and a genitourinary 
disability manifested by frequent urination.  These issues 
were remanded for further development in September 2004, and 
June 2006.  The issue of entitlement to a genitourinary 
disability was previously withdrawn by the veteran and is no 
longer before the Board.  The rest of these claims now return 
again before the Board.

During the current appeal, the veteran moved to Boston, 
Massachusetts and the veteran's claims folder was transferred 
to the RO in that city.  It appears that the veteran recently 
moved to Hawaii, however, jurisdiction of the veteran's claim 
has not yet been transferred.  The RO is requested to act on 
this issue and transfer jurisdiction if necessary.


FINDINGS OF FACT

1.  In a decision dated February 1975, the Board denied the 
veteran's claim for service connection for pes planus.  The 
appellant did not appeal this determination.

2.  The evidence added to the record since the February 1975 
Board decision is not so significant that it must be 
considered in order to fairly decide the merits of the claim 
for service connection for a foot and ankle disability 
characterized as pes planus.

3.  In a decision dated February 1975, the Board denied the 
veteran's claim for service connection for bilateral 
chondromalacia.  The appellant did not appeal this 
determination.

4.  The evidence added to the record since the February 1975 
Board decision is not so significant that it must be 
considered in order to fairly decide the merits of the claim 
for chondromalacia.

5.  The preponderance of the evidence of record is against a 
finding that hypertension is related to the veteran's 
service.

6.  The preponderance of the evidence of record is against a 
finding that tinnitus is related to the veteran's service.


CONCLUSION OF LAW

1.  The February 1975 decision of the Board, which denied 
service connection for pes planus, is final.  38 U.S.C.A. 
§ 4004(b) (1970); 38 C.F.R. § 19.104 (1974); currently 
38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100 (2007).

2.  The evidence received since the February 1975 Board 
decision, which denied service connection for pes planus, is 
not new and material and the requirements to reopen the 
veteran's claim of entitlement to service connection for pes 
planus have not been met.  38 U.S.C.A. §§ 5108 (West 1991); 
38 C.F.R. § 3.156 (2001).  

3.  The February 1975 decision of the Board, which denied 
service connection for chondromalacia, is final.  38 U.S.C.A. 
§ 4004(b) (1970); 38 C.F.R. § 19.104 (1974); currently 
38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100 (2007).

4.  The evidence received since the February 1975 Board 
decision, which denied service connection for chondromalacia, 
is not new and material and the requirements to reopen the 
veteran's claim of entitlement to service connection for 
chondromalacia have not been met.  38 U.S.C.A. §§ 5108 (West 
1991); 38 C.F.R. § 3.156 (2001).  

5.  Hypertension was not incurred in or aggravated by active 
military service, nor may it be presumed to have been 
incurred in service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2007).

6.  Tinnitus was not incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110 (West 2001); 38 C.F.R. 
§ 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In correspondence dated May 2001 and November 2004, the RO 
satisfied its duty to notify the veteran under 38 U.S.C.A. § 
5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2007).  
Specifically, the RO notified the veteran of: information and 
evidence necessary to substantiate his claims; information 
and evidence that VA would seek to provide; and information 
and evidence that the veteran was expected to provide.  The 
veteran was instructed to submit any evidence in his 
possession that pertained to his claim.

The veteran was provided with several different letters 
regarding the VCAA at different times, and the veteran was 
able to participate effectively in the processing of his 
claim.  There is no indication in the record or reason to 
believe that the ultimate decision of the originating agency 
on the merits of the claim would have been different had 
complete VCAA notice been provided at an earlier time.

Pursuant to Kent v. Nicholson, 20 Vet. App. 1 (2006), the 
veteran must be apprised as to the requirements both as to 
the underlying service connection claim and as to the 
definitions of new and material evidence.  Kent further 
requires that the notice inform the veteran as to the basis 
for the prior final denial and as to what evidence would be 
necessary to substantiate the claim.  In the present case, a 
November 2006 letter satisfied the requirements under Kent.  

VA has done everything reasonably possible to assist the 
veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2007).  Service and VA, as well as private medical records, 
have been associated with the claims file.  All identified 
and available treatment records have been secured.  The 
veteran has been medically evaluated in conjunction with his 
claim.  The duties to notify and assist have been met.


New and material claims

The last final denial of the veteran's claims of entitlement 
to service connection for pes planus and chondromalacia 
occurred in a Board decision dated February 1975.  Although 
the veteran's service medical records did show that the 
veteran had diagnoses of pes planus and chrondromalacia in 
service, the veteran was denied service connection at that 
time because those conditions were found to have pre existed 
service, and it was found that the veteran's short period of 
service did not aggravate these disabilities, beyond their 
normal progression.

When a claim is disallowed by the Board of Veterans' Appeals, 
it may not thereafter be reopened and allowed, and a claim 
based upon the same factual basis may not be considered, 
except as provided in § 5108.  38 U.S.C.A. § 4004(b) (1970); 
currently 38 U.S.C.A. § 7104.  38 U.S.C.A. § 5108 provided 
that if new and material evidence is presented or secured 
with respect to a claim which has been disallowed, the 
Secretary shall reopen the claim and review the former 
disposition of the claim.  38 U.S.C.A. § 5108.

New and material evidence means evidence which was not 
previously submitted to agency decisionmakers which bears 
"directly and substantially" upon the specific matter under 
consideration.  Such evidence must be neither cumulative nor 
redundant, and, by itself or in connection with evidence 
previously assembled, "so significant that it must be 
considered in order to fairly decide the merits of the 
claim."  38 C.F.R. § 3.156(a) (2001); Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998).  In determining whether evidence 
is new and material, the credibility of the new evidence is 
to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).

The Board acknowledges that the regulation regarding new and 
material evidence was recently amended.  See 38 C.F.R. § 
3.156(a) (2006).  This amendment to 38 C.F.R. § 3.156(a) 
applies only to claims to reopen a finally decided claim 
received on or after August 29, 2001.  The veteran's request 
to reopen his claims of entitlement to service connection was 
filed prior to that date.  Therefore, the amended regulation 
does not apply.

The Court has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the elements required to award the claim.  
Evans v. Brown, 9 Vet. App. 273 (1996).  However, it is the 
specified bases for the final disallowance that must be 
considered in determining whether the newly submitted 
evidence is probative.  Id.  Such evidence must tend to prove 
the merits of the claim as to each essential element that was 
a specified basis for that last final disallowance of the 
claim. Id.

Taking into account all relevant evidence, the Board finds 
that new and material evidence has not been submitted 
sufficient to reopen the veteran's claims for service 
connection for pes planus and chondromalacia.  The evidence 
received since 1975 pertaining to these issues only indicates 
that the veteran continues to have complaints at times of 
knee and foot pain, and has diagnoses of pes planus and 
chondromalacia.  As noted above, the veteran was denied 
service connection for these disabilities previously, not 
because there was no evidence he had these disabilities, but 
because no evidence had been presented which indicated that 
they were incurred in, or aggravated by, service.

Regarding the veteran's own testimonial evidence, the Board 
notes that the veteran's opinion as to medical matters, no 
matter how sincere, is without probative value because he, as 
a lay person, is not competent to establish a medical 
diagnosis or draw medical conclusions; such matters require 
medical expertise.  See Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  Lay assertions are also insufficient to reopen a 
claim under 38 U.S.C. § 5108.  Moray v. Brown, 5 Vet. App. 
211, 214 (1993).

As the newly submitted evidence does not pertain to the 
question of whether these disabilities were incurred in or 
aggravated by service, the newly submitted evidence is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  The Board therefore finds 
that it is not new and material, and the veteran's 
application to reopen his claims of entitlement to pes planus 
and chondromalacia remains denied.


Service connection for hypertension and tinnitus.

Applicable laws provide that in order to establish service 
connection for a claimed disability, the facts, as shown by 
the evidence, must demonstrate that a particular disease or 
injury resulting in current disability was incurred during 
active service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(b).  

The chronicity provisions of 38 C.F.R. § 3.303(b) are 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition. Such evidence must be medical unless it relates to 
the condition as to which, under Court case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic then generally a showing of 
continuity of symptomatology after service is required for 
service connection.

When certain chronic diseases such as hypertension become 
manifest to a degree of 10 percent within one year of the 
veteran's discharge from service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the veteran's period of 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309 (2007).

The United States Court of Appeals for Veterans Claims 
(Court) has held that "where the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence is required." Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); see also Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the appellant.  See 
Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. 
Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of 
evidence does not have the same probative value.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case the claim is denied.  See Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996).

Taking into account all relevant evidence, the Board finds 
that the service connection for hypertension is not 
warranted.  In this regard, the Board notes that the veteran 
did undergo a five day blood pressure check in service from 
February 5, 1974, to February 8, 1974, which appeared to show 
elevated blood pressure readings at times, however, the 
veteran was never diagnosed in service with hypertension.  
During a private orthopedic examination in December 1974, 
shortly after the veteran's separation from service, the 
veteran was found to have a blood pressure reading of 122/84, 
which is within normal limits.  The veteran does not appear 
to have been diagnosed with hypertension until sometime in 
1991, 17 years after his separation from service.

The veteran in his own hearing testimony before the 
undersigned Veterans Law Judge, in May 2004, indicated that 
he did not start having hypertension problems until 1994 or 
1995.

The Board also finds probative a June 2005 report of VA 
examination.  At that time, the veteran was examined, and the 
claims file reviewed.  The examiner indicated that it was his 
opinion that the veteran's hypertension was not related to 
the veteran's service.  In support of his opinion, the 
examiner indicated that a diagnosis of hypertension cannot be 
based solely on in service blood pressure readings, and the 
examiner could not find any evidence of increased blood 
pressure within one year of the veteran's separation from 
service.  The Board finds this evidence particularly 
probative because it was based on a thorough examination of 
the veteran and a thorough review of his claims file.

Thus, with no evidence of record showing that the veteran was 
diagnosed with hypertension in service, or for many years 
after service, and with the medical opinion of recording 
indicating that the veteran's current diagnosis of 
hypertension is not linked to service, the Board finds that 
the preponderance of the evidence of record is against a 
grant of service connection for this condition.

Taking into account all relevant evidence, the Board finds 
that the service connection for tinnitus is not warranted.  
Initially, the Board points out that the veteran's service 
medical records are completely negative for complaints of, or 
treatment for, tinnitus.  The earliest evidence of record 
indicating that the veteran reported tinnitus is a February 
1976 report of private audiological examination, which 
indicated that the veteran reported a ringing in his ears.  
The veteran was seen again in April 1977, with continued 
complaints of tinnitus.  At that time it was noted that he 
was under psychiatric treatment, and had been placed on 
Valium with some relief of symptoms.

The veteran indicated, in his RO hearing testimony dated 
January 2004, that he thought his tinnitus had been brought 
on by loud noise he experienced after, not in, service, and 
that he was not exposed to noise in service.

In the veteran's hearing testimony before the undersigned 
Veterans Law Judge in May 2004, he indicated that he was seen 
within a year of his separation from service, for tinnitus.  

However, the Board notes that there is no evidence of record 
indicating that the veteran was seen any earlier than 
February 1976, two years after the veteran's separation from 
service, for tinnitus.  The Board further notes that no 
medical evidence is of record indicating that the veteran's 
current diagnosis of tinnitus is related to his less than two 
month tour of active service.

As there is no evidence of tinnitus in service or for two 
years following service, and as no medical evidence has been 
presented linking the veteran's tinnitus to his brief period 
of service, the Board finds that the preponderance of the 
evidence of record is against a finding that this disability 
is related to service.

As the preponderance of the evidence is against these claims, 
the benefit-of-the-doubt doctrine does not apply, and they 
must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert 
v. Derwinski, 1 Vet. App 49, 55-57 (1990).







ORDER


New and material evidence not having been received, the 
veteran's application to reopen a claim of entitlement to 
service connection for a foot and ankle disability 
characterized as pes planus is denied.

New and material evidence not having been received, the 
veteran's application to reopen a claim of entitlement to 
service connection for a bilateral knee disability 
characterized as chondromalacia is denied.

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for tinnitus is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


